United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Wilmington, DE,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1423
Issued: October 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 1, 2007 appellant, through her attorney, filed a timely appeal of the decisions of
the Office of Workers’ Compensation Programs dated March 3 and November 8, 2006 denying
her claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty as alleged.
FACTUAL HISTORY
On January 11, 2006 appellant, then a 41-year-old mail handler, filed an occupational
disease claim alleging that her limited-duty work, which required repetitive activities, caused an
aggravation of her preexisting neck and shoulder problems resulting in bilateral carpal tunnel
syndrome and brachial plexus of the right ulnar and radial nerves. She became aware that her
illness was caused by her employment as of September 28, 2005.

Appellant submitted a September 28, 2005 report from Dr. Scott M. Fried, an osteopath,
who examined appellant, reviewed her medical records and listed his impression as repetitive
strain injury with cumulative traumas in her bilateral upper extremities with median and radial
neuropathy; bilateral brachial plexitis status post traction injury left thoracic outlet and herniated
disc October 30, 1997; status post bilateral shoulder capsular injuries postoperative
decompression right March 2001, left March 2003; and sympathetically medicated pain
syndrome with long thoracic neuritis bilaterally. Dr. Fried discussed appellant’s prior injuries to
her left and right shoulders that occurred during her federal employment. He noted that appellant
returned to work in the spring of 2004 repairing mail and had difficulty. Dr. Fried opined:
“There is no doubt a direct correlation between the work activities and initial
injury and [appellant’s] ongoing complaints. The repair mail position she
continues to return to is repetitive activity and requires prolonged head and neck
posturing. This continues to cause new and repeat injury. I am requesting a job
description that allows strict sedentary work with no repetitive activity and no
head and neck posturing. Headset for [tele]phone and minimal keying or writing.
I have also recommended a new pain management opinion to hopefully get a
handle on her significant pain syndrome.”
By letter dated January 31, 2006, the Office requested that appellant submit further
information. The Office noted that appellant had two prior workers’ compensation claims under
which she lost significant time from work and that she was working in a light-duty capacity at
the time of her recent claim.1
Appellant submitted an electroneuromyographic evaluation dated October 28, 2005 from
Dr. Richard Read, a Board-certified electrophysiologic clinical specialist, who indicated that the
test results were abnormal. Dr. Read noted that there “is evidence proximally of bilateral and
moderate brachial plexus compromise that involves the lateral cord of the right upper plexus and
the upper trunk of the left upper plexus. There is also evidence of a post ganglionic compromise
of the left lower trunk.” Dr. Read stated that there was evidence of a focal compartment
neuropathy and that the right radial nerve at the radial tunnel, although technically calculating a
normal conduction velocity, was borderline, which suggested a low level or a developing radial
tunnel compartment neuropathy on the right.
In a decision dated March 3, 2006, the Office denied appellant’s claim for compensation
as the medical evidence did not establish that her claimed injury resulted from her accepted job
duties.
By letter dated March 14, 2006, appellant, through her attorney, requested an oral
hearing.
1

The Office assigned File Nos. 030230781 and 032006410. Under File No. 030230781, the Office accepted left
shoulder strain, cervical strain, unspecified back strain and displacement of the 6th cervical vertebrae as resulting
from an October 30, 1997 employment injury. Under File No. 032006410, the Office accepted right shoulder
impingement sustained on February 4, 2002. The Office noted that its records revealed that appellant was out of
work for the following periods: March 24 to July 24, 2002; January 11 to May 15; May 31 to August 22; August 19
to September 11, 2003; October 29, 2003 to March 9, 2004; December 1, 2004 to January 8, 2005 and
September 28, 2005 to January 6, 2006.

2

In a letter dated February 27, 2006, appellant noted that, after her visit to Dr. Fried on
September 28, 2005, she was placed on total disability due to her work-related injuries. She had
been working for the employing establishment since 1998, she was assigned a limited-duty
position repairing damaged mail and, as of 2002, she was assigned to working “rips and torn for
flats only.” Appellant noted that repairing mail involved a lot of lifting, reaching, bending over,
standing and moving rolling equipment such as hampers. She took pain medication for the
discomfort from her back and sides of her neck into her shoulders. Appellant acknowledged that
she lost a significant amount of time for work with regard to her two prior claims.
In a December 29, 2005 medical report, Dr. Fried noted that appellant was “tender over
the bilateral supraclavicular plexus fossa, down the bilateral long thoracic nerve distribution, and
across the bilateral superior traps with notable spasm on exam[ination].” He indicated that
appellant should remain out of work until she receives an “appropriate modified job description
that fits within her capabilities.”
In a January 30, 2006 report, Dr. Fried interpreted x-rays as showing an unremarkable
right shoulder and right acromioclavicular joint and no significant instability or arthrosis in the
shoulder or acromioclavicular joint.
In an April 3, 2006 report, Dr. Fried diagnosed sympathetically-mediated pain syndrome
in the bilateral upper extremities and neuropathy thoracic outlet syndrome left and right, ulnar
neuropathy right, capsulitis of the left and right shoulders, and repetitive strain injury (carpal
tunnel) secondary to work activities with brachial plexus involvement and bilateral upper
extremities and with ulnar neuropathy. He recommended a pain management program.
At the hearing held on August 1, 2006, appellant testified that she was first employed at
the employing establishment in March 1997 as a mail handler. During the course of her
employment, she sustained an injury to her left shoulder on October 30, 1997 and to her right
shoulder on March 15, 2003. Appellant returned to light-duty work but alleged that it made her
condition worse. She noted that she saw Dr. Fried for the first time on September 28, 2005 and
that he felt that appellant could not do her limited-duty work.
By decision dated November 8, 2006, the hearing representative affirmed the denial of
appellant’s claim, finding insufficient rationalized medical evidence in support of appellant’s
contention that her bilateral upper extremity condition was causally related to the factors of her
federal employment.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by

3

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.2
ANALYSIS
The Board finds that this case is not in posture for decision regarding whether appellant
sustained an injury causally related to factors of her federal employment.
Appellant alleged that, as a result of her repetitive duties at work in her limited-duty
capacity as a mail handler, she sustained an aggravation of her preexisting neck and shoulder
problems resulting in bilateral carpal tunnel syndrome and brachial plexus right ulnar and radial
nerve. In support of her claim, she submitted a September 28, 2005 report by Dr. Fried wherein
he discussed appellant’s prior injuries and her federal employment. Dr. Fried diagnosed
appellant with cumulative traumas in her bilateral upper extremities with median and radial
neuropathy and bilateral brachial plexitis. He opined that there was a direct correlation between
appellant’s work activities and her ongoing complaints. Dr. Fried noted that her repair mail
position continued to return to repetitive activity that requires prolonged head and neck posturing
which continues to cause injury. He did not clearly indicate why appellant’s current injuries
were related to a new aggravation caused by appellant’s limited-duty position and not directly
related to the prior injuries. However, the Board does note that Dr. Fried did discuss appellant’s
job duties and concluded that there was a direct correlation between appellant’s job duties and
her new injury. The Board further notes that his reports are not contradicted by any medical or
factual evidence in the records. It is well established that proceedings under the Federal
Employees’ Compensation Act are not adversarial in nature and while the claimant has the
burden of establishing entitlement to compensation, the Office shares responsibility in the
development of the evidence to see that justice is done.3 While the report of Dr. Fried is not
sufficient to meet appellant’s burden of proof to establish his claim, it stands uncontroverted in
the record and is, therefore, sufficient to require further development by the Office.4 The Board
will remand the case to the Office for further development regarding the issue of causal
relationship. Following this and any other development deemed necessary, the Office shall issue
an appropriate decision in this case.
CONCLUSION
The Board finds that the case is not in posture for decision as the case must be remanded
to the Office for further development regarding causal relationship.

2

Solomon Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

3

Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, 53 ECAB 430 (2002); Dorothy L. Sidwell,
36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).
4

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 8 and March 3, 2006 are vacated and the case
remanded for further consideration consistent with this opinion.
Issued: October 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

